UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 8:06-cr-450-T-17JSS

FERNANDO ANTONIO SOLORZANO

ORDER
Under Federal Rule of Criminal Procedure 48(a), the United States has
requested leave to dismiss the indictment against defendant FERNANDO
ANTONIO SOLORZANO, without prejudice. The requested leave is
granted, and the indictment is dismissed against defendant FERNANDO
ANTONIO SOLORZANO in the above-captioned case, without prejudice.

The Clerk of Court is directed to close the case as to defendant FERNANDO

ANTONIO SOLORZANO.

 
  
  

  
  

pes be leer
l Pee
eZ ot Cet

ee eee

ELIZABETH A. KOVACHEVICH
UNITED STATES DISTRICT JUDGE
